OMB APPROVAL OMB Number:3235-0570 Expires:August 31, 2011 Estimated average burden hours per response 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-3790 The Quantitative Group of Funds (Exact name of registrant as specified in charter) 55 Old Bedford Road, Lincoln, MA 01773 (Address of principal executive offices) Willard L. Umphrey Quantitative Investment Advisors, Inc. 55 Old Bedford Road, Lincoln, MA 01773 (Name and address of agent for service) Registrant’s telephone number, including area code: (781) 676-5900 Date of fiscal year end: March 31 Date of reporting period:April 1, 2010 through March 31, 2011 ITEM 1. REPORTS TO SHAREOWNERS. QUANT FUNDS Quant Small Cap Fund Quant Quality Fund Quant Emerging Markets Fund Quant Foreign Value Fund Quant Foreign Value Small Cap Fund ANNUAL REPORT March 31, 2011 TABLE OF CONTENTS President’s Letter1 Fund Expenses2 Portfolio Manager Commentaries4 Quant Small Cap Fund4 Quant Quality Fund7 Quant Emerging Markets Fund10 Quant Foreign Value Fund12 Quant Foreign Value Small Cap Fund15 Schedules of Investments18 Quant Small Cap Fund18 Quant Quality Fund26 Quant Emerging Markets Fund30 Quant Foreign Value Fund39 Quant Foreign Value Small Cap Fund43 Statements of Assets and Liabilities48 Statements of Operations52 Statements of Changes in Net Assets54 Financial Highlights59 Notes to Financial Statements69 Information for Shareholders85 Management Contract and Advisory Contract Approval86 Report of Independent Registered Public Accounting Firm88 Privacy Policy89 Trustees and Officers91 Service Providersback cover This report must be preceded or accompanied by a current Quant Funds prospectus for individuals who are not current shareholders of the Funds. If you are not a shareholder of a Quant Fund, you should read the prospectus carefully before investing because it contains more complete information on the Quant Funds’ investment objectives, risks, charges and expenses. Please consider this information carefully. For a prospectus and other information, visit www.quantfunds.com or call (800) 326-2151. NOT FDIC INSURED • MAY LOSE VALUE • NO BANK GUARANTEE Neither the Quant Funds nor U.S. Boston Capital Corporation is a bank. QUANT FUNDS Dear Fellow Shareholder, We are pleased to provide you with the Quantitative Group of Funds’ Annual Report for the twelve months ended March 31, 2011 and to update you on recent market conditions and the performance of the Quant Funds. For current performance information, please visit our website at www.quantfunds.com. We thank you for your continued confidence in the Quant Funds. Please feel free to e-mail us at feedback@quantfunds.com or call us at 800-326-2151 with any questions or for assistance on your account. Sincerely, Willard Umphrey President and Chairman Any statements in this report regarding market or economic trends or the factors influencing the historical or future performance of the Quant Funds are the views of Fund management as of the date of this report. These views are subject to change at any time based upon market and other conditions, and Fund management and the sudadvisors to the Funds disclaim any responsibility to update such views. These views may not be relied upon as investment advice or as an indication of trading intent on behalf of any Quant Fund. Any references to specific securities are not recommendations of such securities and may not be representative of any Quant Fund’s current or future investments. Past performance is no guarantee of future results, and there is no guarantee that market forecasts will be realized. QUANT FUNDS FUND EXPENSES We believe it’s important for Fund shareholders to have a clear understanding of fund expenses and the impact expenses have on investment returns. The following is important information about each Fund’s Expense Example, which appears below. Expense Example As a shareholder of a Fund, you incur two types of costs: (1) transaction costs, and (2) ongoing costs, including management fees, distribution (12b-1) fees (on Ordinary Shares) and other Fund expenses. The example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. These examples are based on $1,000 invested at the beginning of the period and held for the entire period from October 1, 2010 to March 31, 2011. Actual Expenses and Returns The example provides information about actual account returns and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid over the period, simply divide your account value by $1,000, then multiply the result by the number under the heading “Expenses Paid During the Period.” Hypothetical Example for Comparison Purposes The example shows you hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and hypothetical expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing expenses of investing in the Fund with the ongoing expenses of other funds. To do so, compare the Fund’s 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs. They do not reflect any transactional costs. Thus, the “hypothetical” lines in the table are useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. See the Funds’ prospectus for a complete description of these transactional costs. QUANT FUNDS Expense Example for the 6 months ended March 31, 2011 Quant Fund Share Class Total Return Description Beginning Account Value 10/1/10 Ending Account Value 3/31/2011 Annualized Expense Ratio Expenses Paid* 10/1/10 3/31/2011 Small Cap Ordinary Actual 1.65% Hypothetical 1.65% Institutional Actual 1.39% Hypothetical 1.39% Quality Ordinary Actual 1.81% Hypothetical 1.81% Institutional Actual 1.75% Hypothetical 1.75% Emerging Markets Ordinary Actual 1.80% Hypothetical 1.80% Institutional Actual 1.60% Hypothetical 1.60% Foreign Value Ordinary Actual 1.63% Hypothetical 1.63% Institutional Actual 1.37% Hypothetical 1.37% Foreign Value Ordinary Actual 1.68% Small Cap Hypothetical 1.68% Institutional Actual 1.42% Hypothetical 1.42% * Expenses paid are equal to the Fund’s annualized expense ratios, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). QUANT SMALL CAP FUND INVESTMENT PROFILE Fund Information Net Assets Under Management $121.5 Million Number of Companies Price to Book Ratio Price to Earnings Ratio Ordinary Institutional Total Expense Ratio (Net)
